tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements information_letter if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely debra cowen lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil dear ---------- we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were incorporated on your purposes as represented in your articles of incorporation are as follows a this corporation is organized exclusively for charitable religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code b to support create and administer programs that advance the awareness of the use of financial tools and resources for improving the quality of life in the united_states of disenfranchised individuals c to support individuals and institutions and organizations that seek or provide training and learning in financial resource management and business development d to fund and operate multi-media public policy forums e to conduct information seminars and job fairs in a letter dated date you described the purpose of your organization in the following manner the function of the entity is to provide financial literacy knowledge business organization knowledge and general fiscal management knowledge moreover in your handout titled knowledge is power you stated that your purposes and activities include working with local organizations and businesses to create classes and seminars which teach those with little or no knowledge of the financial system how to muddle through you further stated that your charge is educating people about their financial rights and responsibilities and teaching life skills and techniques to empower them in their daily lives we believe understanding the system enables people to negotiate effectively so they won't be taken advantage of in areas that have a significant impact on their quality of life now and in the future an analysis of the information you have provided indicates that your primary activity will be the promotion and marketing of financial services and products to individuals and businesses you will promote and market these services and products through seminars and consultation directed mainly to unrelated nonprofit_organizations your founding members are also your current directors your board_of directors is founding members who are expert in a variety of areas related to comprised of your financial planning and consulting in sec_5 of your bylaws you have provided that the founding board_of directors of this entity shall be permanent in sec_1 of the bylaws you have stated the following the corporation shall have a minimum of two and a total of nine directors and collectively they shall be known as the board_of directors therefore because you will only permit a maximum of nine directors these individuals will always be a majority your seminars and consulting services will be conducted exclusively by your founding board members one is a licensed realtor and loan officer specializing in investment_property one is a mortgage broker with a for-profit company one is a stockbroker employed with a for- profit securities firm one is an attorney specializing in business planning and taxation and lastly one is a financial planner and insurance agent registered to market life health property and casualty insurance in our letter dated date we requested that you provide a schedule of when and where you will carry out your financial education classes for the next six months in your letter dated date you responded that you did not have a schedule of when and where the classes will be carried out for the next six months you described the subject matter you plan to cover however as follows a renting information the renting process transitions to homeownership b credit-does it really matter credit information the credit process the collection process c financial planning insurance life_insurance renters insurance personal_property and casualty insurance purchasing power of just one dollar basic investment tools stocks bonds mutual funds d how to own your own business business strategies entrepreneurship v salary small_business laws e investing for the future investment accounts investment vehicles explanation of risk what is liquidity f owning a home instead of renting inflation banking interest and exchange rates becoming a homeowner in your date letter you also submitted a brochure you plan to distribute that describes your services for local organizations and businesses and how you will go about providing these services the brochure states the following we meet with the decision maker in your organization perform needs assessment and then submit a proposal on how our expertise will benefit your employees or members we do not want to reinvent what you do we want to partner with you the brochure also states our consultants design a customized program to satisfy your specific goals whether it’s home ownership or improving one’s credit together we decide on the topics and format in order to meet your timeframe and budget attendees at these seminars also leave with personal contacts they will be able to trust including a realtor mortgage banker investment professional and an attorney italics added the names business locations and contact information of your five founding members are listed in the brochure you also submitted a copy of your presentation that contained an outline of the topics the introduction page of the covered in the wealth creation seminar held on material listed your founding board members as the sole speakers during the seminar topics offered in the program included investing planning credit real_estate and business page b of the materials contains language evidencing your intent to operate a financial planning and consulting business it states the following when you attend this seminar you will be taking the first step in changing your life you will have access to the combined knowledge and resources of experiences and struggles and give you the power to put your financial house in order p s seating will be limited so arrive early to register on page b you also make the following statement create your own wealth from what you have learn how the system works understand that knowledge really is power navigate the world of finance credit investments and homeownership and even learn how you can own your own business mentors who will motivate and inspire you as they share their unique in your wealth creation seminar materials page you set out steps to achieving financial security there you make the following statements on how to choose a financial planning team and develop your plan in our complex ever-changing world expert help is needed trained professionals such as your attorney cpa irs enrolled_agent life_insurance agent securities broker and financial planner are generally members of your team with the help of your team the second step can be taken the development of a systemic integrated_plan for dealing with each of these issues this is called developing a financial plan the issues mentioned by you were cash management risk management estate_planning retirement and accumulation goals you also submitted powerpoint materials that spelled out what your consortium of financial planners consultants expect to provide to any interested organization or business on page of the material you stated the following you can offer your organization or group access to a consortium of business professionals for virtually nothing you can structure the education training or seminars to be as basic or intricate as you wish we will enhance the value of virtually any program in that powerpoint you also provided a copy of a contact mentor list that you plan to distribute to potential clients during your presentations the contact mentor list prominently displays the name and address of each of your founding board members along with contact information for the for-profit business_company with which each of them is affiliated your efforts to market your consulting services is further reflected in your letter dated date requesting expedited processing of your exemption application there you made the following statement the consortium has contacted several nonprofit entities who are willing to provide funding to have the consortium put on its charitable presentations however it has been made clear that funding will not be given if the consortium does not have c status you have stated that you will not charge individual participants for the seminars unless someone wants to contribute however you indicate that business sponsors will be expected to pay the costs of the seminars you have also represented in a letter dated date that at present you have no schedule of compensation set for any of the presenters in the organization if funds sufficient to provide compensation are obtained then the compensation will be based upon the number of hours involved with a presentation expended by the particular participants there are no contracts to be used at this time in a letter dated date you stated that it is contemplated that your founding members will be compensated based upon negotiated contracts it appears your founding members are operating as independent contractors in providing consulting services through you in your form_1023 application you indicate that you do not currently have a fundraising program in operation you have not indicated that you charge or receive any fees or compensation from the attendees of the wealth creation seminar it is clear that you intend to be supported through fees for consulting services sold to non-profit and for-profit organizations that will sponsor these seminars for their employees sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar's owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was the a separate_accounting and that no payments were going to the bar court maintained that the organization’s and the bar's activities were so interrelated as to be functionally inseparable accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization’s members in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attorney by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience a separate revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xil academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo based on the information and documentation you provided we find that you do not meet your articles of incorporation state purposes that are not inherently charitable purposes the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored educational program with a structured educational methodology in place our analysis of the facts in your case indicate that you are primarily operated for the substantial non-exempt purpose of selling financial planning and consulting services to nonprofit entities you also are operated to further the private financial interests of your five founding board members in their private business and professional capacities in addition you have not shown that your income would not inure to your consultant directors such as providing financial tools and resources for improving the quality of life for disenfranchised individuals operating public policy forums conducting information seminars and job fairs and providing training and learning in financial resource management and business development may be achieved in a commercial manner as well as in a charitable manner therefore you fail to meet the organizational_test as required under sec_501 founding directors to promote and sell financial planning and consulting services to unrelated for-profit and nonprofit entities you have provided no evidence that the services to be offered to these organizations would be any different than those offered by an ordinary for-profit financial planning business moreover you have provided no evidence that these services information that you provided shows that you are involved in a joint_venture with your would be provided exclusively to related exempt_organizations or to unrelated exempt_organizations at below your cost this is a substantial non-exempt purpose that defeats exemption under sec_501 you also have provided more than ample documentation and representations that your founding member consultants acting as independent contractors will be engaged in the non- exempt activity of selling financial planning and consulting services to individuals and businesses these individuals are providing the same or similar services in their own private professional and or for-profit financial services businesses your statement that you will not charge for the seminars unless someone wants to contribute does not alter the fact that your consultants have some expectation of compensation_for the financial planning and consulting services they provide in your brochure that describes the services to be offered to local organizations and businesses it was clearly explained that these businesses would be benefiting from professional commercial services attendees at these seminars also leave with personal contacts they will be able to trust including a realtor mortgage banker investment professional and attorney individuals purchasing these types of services from professionals would likely expect to pay a fee in return for the service you have provided no evidence that your services would be provided free to a charitable_class conducting wealth creation seminars in the manner you describe clearly serves to further the private financial interests of your founding member consultants the seminars are a form of advertising and your founding member consultants expect to collect fees from attendees that will seek out the advertised financial planning and consulting services see revrul_80_287 in which the service found that the organization’s principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience also see 82_tc_196 in which the court found that the organization and the for-profit enterprise were so interrelated as to be functionally inseparable thus the organization did not operate exclusively for exempt purposes but rather benefited the private interests of the for-profit owners your founding members’ hope is that an individual’s successful experience with your organization will translate into potential business for their private practice and or for-profit business because of the substantial private benefit to your founders we cannot conclude that you serve public rather than private purposes in addition you have not established that your income will not inure to the benefit of your founding members there is a great likelihood of inurement to these individuals in that they they comprise your board_of directors and have exclusive and total control of your operations serve as your officers and employees each also has an interest in a for-profit business that sells similar financial and other services products these same individuals have a vote on compensation and fee arrangements that may involve themselves their affiliated companies employers and private businesses this situation gives rise to an inherent conflict of interests that would potentially adversely impact your financial well-being revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you have failed to provide a schedule of compensation to be paid to your employees failed to provide a schedule of when and where any financial education classes would be conducted and failed to provide copies of any of the negotiated contracts to be used in your operations the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t danny smith room m34 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
